Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the recitation “storing, in a data store, the indices, the set of structured data elements and the set of embedding vectors. receiving….” contains a “.” in the middle of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parada San Martin et al. (US 2016/0180838) in view Chen et al. (US 2021/0342634).

Regarding Claims 1 and 14, Parada discloses a non-transitory computer readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
generating, by a neural network executed by a processing device, a set of embedding vectors, wherein each embedding vector of the set of embedding vectors is a vector representation of a structured data element of a set of structured data elements associated with an entity ([0022], “102 performs voice-activity detection and generates a feature vector for every frame of audio data, e.g., from an audio waveform,” [0023], Parada);
storing, in a data store, the set of structured data elements and the set of embedding vectors ([0024], “The LSTM neural network 104 is a recurrent neural network that receives an input sequence of feature vectors,” [0025], and [0026], “Each LSTM layer includes one or more LSTM memory blocks and each LSTM memory block includes one or more cells that each include an input gate, a forget gate,” Parada).
	receiving, from an end user system, a search query comprising a set of keywords associated with the entity ([0038], Parada);
	generating, by a neutral network, a first embedding vector comprising a vector representation of the set of keywords ([0038], Parada);
	comparing the first embedding vector to the set of embedding vectors corresponding to the set of structured data elements ([0040]-[0041], Parada);
	identifying, based on the comparing, a subset of the matching structured data elements having corresponding embedding vectors within a distance threshold of the first embedding vector ([0042], threshold confidence, Parada); and
	generating a search result in response to the search query, wherein the search result comprises the subset of matching structured data elements ([0042], Parada).
	However, Parada does not expressly disclose indices.  Chen discloses a system and method similar to Parada’s including: generating indices for the set of structured data elements and the set of embedding vectors associated with the entity ([0023], [0029], and [0032], Chen); storing, in a data store, the indices, the set of structured data elements and the set of embedding vectors ([0023], [0029], and [0032], Chen); identifying, using indices, the set of embedding vectors associated with the entity ([0023], [0029], and [0032], Chen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Parada by incorporating the indices, as disclosed by Chen, in order to improve performance by improving the speed of data retrieval. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.
Regarding Claim 5, Parada/Chen discloses a method of claim 1, further comprising generating based on the comparing, a score representing a level of matching between the first embedding vector and each matching structured data element ([0042], threshold confidence, Parada; and [0059]-[0060], Chen). 
Regarding Claim 6, Parada/Chen discloses a method of claim 1, further comprising: 
causing a display of an interface via the end user system comprising the search result ([0042], Parada; and [0069]-[0070], Chen).

Regarding Claim 17, Parada/Chen discloses a non-transitory computer readable storage medium of claim 14, the operations further comprising generating, based on the comparing, a score associated with each of the subset of matching structured data elements ([0040], Parada; and [0023], [0029], and [0032], Chen).

Regarding Claim 18, Parada/Chen discloses a non-transitory computer readable storage medium of claim 17, wherein the search result comprises an ordered listing of the subset of matching structured data elements based on the score associated with each of the subset of matching structured data elements ([0082], sequential order, Parada; and [0059]-[0060], Chen).

Regarding Claim 19, Parada/Chen discloses a non-transitory computer readable storage medium of claim 18, the operations further comprising:
identifying a first portion of the subset of matching structured data elements having a corresponding score that is less than a threshold level ([0042] and [0043], Parada; and [0059]-[0060], Chen); and
removing the first portion from the search result ([0042] and [0043], Parada; and [0059]-[0060], Chen).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parada San Martin et al. (US 2016/0180838), in view Chen et al. (US 2021/0342634), in view of Mass et al. (US 2021/0390418).

Regarding Claim 7, Parada/Chen discloses all the limitations as discussed above but does not expressly disclose frequently asked questions.  Mass discloses a set of structured data elements comprises one or more frequently asked questions associated with the entity ([0002], Mass).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Parada/Chen by incorporating frequently asked questions, as disclosed by Mass, in order to help users find relevant answers to common questions ([0017], Mass). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 8, Parada/Chen/Mass discloses a method of claim 7, further comprising: 
causing a display of the search result comprises a ranked listing of a subset of frequently asked questions corresponding to the at least the portion of the subset of matching structured data elements ([0042], Parada; and [0002] and [0019], Mass).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parada San Martin et al. (US 2016/0180838), in view of Mass et al. (US 2021/0390418).

Regarding Claim 9, Parada discloses a system comprising: 
a memory to store instructions (Fig. 7, 706, Parada); and 
a processing device (Fig. 7, 712, Parada), operatively coupled to the memory, to execute the instructions to perform operations comprising: 
receiving, from an end user system, a search query including a set of keywords associated with an entity ([0038], Parada); 
generating, using a neural network, a first embedding vector based on the set of keywords of the search query ([0038], Parada); 
executing a comparison of the embedding vector associated with the search query to a set of embedding vectors associated with a set of structured data elements relating to the entity to identify a set of matching structured data elements having corresponding embedding vectors within a distance threshold of the first embedding vector ([0040] and [0042], Parada); 
generating a search result in response to the search query, wherein the search result comprises at least a portion of the set of matching structured data elements ([0042], Parada); and
causing a display of the search result via an interface of the end user system ([0042], Parada).
However, Parada does not expressly disclose frequently asked questions.  Mass discloses each of structured data element of the set of structure data element corresponds to a frequently asked question associated with the entity ([0002], Mass).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Parada by incorporating frequently asked questions, as disclosed by Mass, in order to help users find relevant answers to common questions ([0017], Mass). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 10, Parada discloses all the limitations as discussed above including generating, by the neural network, the set of embedding vectors associated with the set of structured data elements relating to the entity; and storing, in a data store, the set of structured data elements and the set of embedding vectors but does not expressly disclose an indexed data store.  Mass discloses an indexed data store ([0002]-[0004], Mass).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Parada by incorporating the indexed data store, as disclosed by Mass, in order to improve performance by improving the speed of data retrieval. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.
Regarding Claim 11, Parada/Mass discloses a system of claim 9, the operations further comprising: 
generating a score associated with each of the at least the portion of the set of matching structured data elements ([0040], Parada).
Regarding Claim 12, Parada/Mass discloses a system of claim 11, wherein the display of the search result comprises an ordered listing of the subset of matching structured data elements based on the score associated with each of the at least the portion of the set of matching structured data elements ([0082], sequential order, Parada). 
Regarding Claim 13, Parada/Mass discloses a system of claim 11, the operations further comprising: 
identifying a first subset of the set of matching structured data elements having a corresponding score that is less than a threshold level ([0042] and [0043], Parada); and 
removing the first subset from the search result ([0042] and [0043], Parada).

Response to Arguments
Applicant argues that the applied art fails to disclose; “generating, by a neural network executed by a processing device, a set of embedding vectors, wherein each embedding vector of the set of embedding vectors is a vector representation of a structured data element of a set of structured data elements associated with an entity.”
The Examiner respectfully disagrees.  The applied art does disclose: generating, by a neural network executed by a processing device, a set of embedding vectors, wherein each embedding vector of the set of embedding vectors is a vector representation of a structured data element of a set of structured data elements associated with an entity ([0022], “102 performs voice-activity detection and generates a feature vector for every frame of audio data, e.g., from an audio waveform,” [0023], Parada).

Applicant argues that the applied art fails to disclose; “generating indices for the set of structured data elements and the set of embedding vectors associated with the entity.”
The Examiner respectfully disagrees.  The applied art does disclose: generating indices for the set of structured data elements and the set of embedding vectors associated with the entity ([0023], [0029], and [0032], Chen).

Applicant argues that the applied art fails to disclose; “generating, by a neutral network, a first embedding vector comprising a vector representation of the set of keywords.”
The Examiner respectfully disagrees.  The applied art does disclose: generating, by a neutral network, a first embedding vector comprising a vector representation of the set of keywords ([0038], Parada).

Applicant argues that the applied art fails to disclose; “generating a search result in response to the search query, wherein the search result comprises the subset of matching structured data elements.”
The Examiner respectfully disagrees.  The applied art does disclose: generating a search result in response to the search query, wherein the search result comprises the subset of matching structured data elements ([0042], Parada).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
October 13, 2022